Melvin Mayfield, Judge, concurring. I concur in the majority opinion in this case. I think the witness Donald Flaherty was still an accomplice regardless of whether he had renounced the conspiracy or acquired a defense to prosecution as an accomplice, and his testimony had to be corroborated. In Shrader v. State, 13 Ark. App. 17, 678 S.W.2d 777 (1984), we said: In People v. Comstock, 305 P. 2d 228, 234 (Cal. Dist. Ct. App. 1956) the court said: “The statutory requirement of corroboration is based primarily upon the fact that experience has shown that the evidence of an accomplice should be viewed with care, caution and suspicion because it comes from a tainted source and is often given in the hope or expectation of leniency or immunity.” In 30 Am. Jur. 2d Evidence § 1148 at 323 (1967), it is said that “a long history of human frailty and governmental overreaching for conviction has justified distrust in accomplice testimony.” We hold that Ark. Stat. Ann. § 43-2116 (Repl. 1977), requiring that the testimony of an accomplice be corroborated, applies to the testimony of Bill Smith as a matter of law under the circumstances of the record now before us.